Filed 12/22/15 Reile v. Live Stores CA4/1
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



WOLFGANG REILE,                                                     D067638

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. Nos.
                                                                     37-2011-00097722-CU-BC-CTL;
LIVE STORES, INC. et al.,                                            37-2013-00072527-CU-BC-CTL)

         Defendants and Respondents.



         APPEAL from an order of the Superior Court of San Diego County, John S.

Meyer, Judge. Affirmed.

         Sandler, Lasry, Laube, Byer & Valdez and Thomas R. Laube for Plaintiff and

Appellant.

         The Law Office of Geoffrey C. Chackel and Geoffrey C. Chackel; Duckor

Spradling Metzger & Wynne and Robert M. Shaughnessy, for Defendants and

Respondents.

         Wolfgang Reile appeals the trial court's order awarding $20,070 in attorney fees to

respondents Live Stores, Inc, Mega Super Stores, Inc. and Christopher Williams in a
previous case in which respondents prevailed on their demurrer, and we affirmed on

appeal. Reile's contention is that "if [he] prevails in the companion appeal (D066758)1

the order awarding attorneys' fees and costs should also be reversed." We affirm.

                                       DISCUSSION

       Reile does not dispute the amount of the attorney fees award or its legal basis;

therefore, we have no occasion to address those issues. He relies on this court's opinion

in Allen v. Smith (2002) 94 Cal.App.4th 1270, 1284, in which we reiterated that an order

awarding costs falls with a reversal of the judgment. (Id. at p. 1284.) In light of the fact

that we did not reverse the trial court's decision to sustain the demurrer in Reile's previous

appeal, we have no basis for reversing the attorney fees award here.




1      On our own motion we take judicial notice of the files in the companion case.
(Reile v. Live Stores, Inc. (Oct. 23, 2015, D066758) [nonpub. opn.].) (Evid. Code,
§§ 452, subd. (d)(1), 459, subd. (a).) Although that opinion was not published, and thus
has no precedential value, we mention it because it states reasons for a decision affecting
the same defendant in another action (Cal. Rules of Court, rule 8.1115(b)(2)), and
involves the same facts.
                                              2
                              DISPOSITION

     The order is affirmed.



                                            O'ROURKE, J.

WE CONCUR:


McINTYRE, Acting P. J.


AARON, J.




                                3